Mb. Justice Linsoott delivered the opinion of the court: This claim was filed April 18,1934, for the sum of $68.16 and arises from groceries and foods furnished by the claimants during the months of February and June, 1933, to the Illinois Soldiers and Sailors Children’s Home. Itemized statements of the account were filed and audited by the proper department, and it is stated that the account is true and just, and that for some unknown reason, either oversight or negligence, a former chief clerk in that institution neglected to voucher these bills when due, and allowed them to lapse and become delinquent. We have formerly held that where facts are undisputed, that the State received supplies as ordered by it, and that the bill therefor was not presented for payment before lapse of appropriation out of which it could be paid, an award for the amount due will be made. The Attorney General states that this case comes clearly within that rule, and he has no objection to an award being made for the amount of that claim, namely $68.16. Therefore, an award is made in this case in the amount of $68.16 in favor of the claimants.